Title: James Madison to James Monroe, 2 December 1827
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 2. 1827
                            
                        
                          
                        Mr. Jesse B Harrison of Lynchburg offers himself as Successor to Mr. Long in the professorship of Antient
                            Languages; and if satisfied, by the concuring opinions of the Visitors, separately expressed that he may expect the
                            appointment, intends to embark immediately for Germany at his own expence, in order to avail himself of the peculiar
                            opportunities there afforded for improving his qualifications. His plan will be, with such an sanction from the Visitors,
                            to be ready to enter on the duties of that Chair at the commencement of the Session in September next; but with an
                            understanding that if Mr. Long should not then have vacated it, or if vacated and a temporary provision for it extended to
                            a few months can be made, he will be at liberty to prolong his studies abroad accordingly.
                        The enclosed copies of letters from Professors Ticknor, Tucker & Long, with that of a paper from Mr.
                            Jefferson, contain the information & recommendations presented by Mr. Harrison, to which I may add that a short
                            visit from him has left no impressions on me which do not accord with them.
                        That the sense of the Visitors on the subject of his application may be collected & made known to him
                            with as little delay as possible, I request the favor of you to communicate yours to Mr. Johnson, who in his position at
                            Richmond will most conveniently receive like communications from all his collegues, and make known the resulting decision
                            to Mr Harrison With great esteem & regard
                        
                        
                            
                                James Madison
                            
                        
                    